Citation Nr: 0513927	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as a skin fungus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946, with a prior period of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which determined that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a skin disability had not been submitted.  The 
veteran subsequently perfected this appeal.  

A RO hearing was held in June 2000 and a hearing before the 
undersigned sitting at the RO was held in August 2002.  
Transcripts of these hearings are associated with the claims 
folder.  

In February 2003, the Board reopened the veteran's claim for 
service connection for a skin disability and undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In September 2003, the Board remanded the case to 
the RO for readjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran currently has four dermatologic diagnoses: 
tinea, seborrheic dermatitis, basal cell carcinoma, and 
actinic keratosis.

3.  Service medical records do not indicate a chronic skin 
disability and the preponderance of the evidence is against a 
finding that the veteran's currently diagnosed skin 
disabilities are related to his active military service or 
events therein.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in June 2002 and April 2004, the VA notified 
the veteran of the evidence necessary to substantiate his 
claim for service connection, and also informed him of his 
and VA's respective obligations with regard to obtaining 
evidence.  The April 2004 letter specifically asked the 
veteran to let VA know if there was any other information or 
evidence that he thought would support his claim and also 
asked him to send additional evidence in his possession.  

The June 1999 statement of the case (SOC), the June 2001 
supplemental statement of the case (SSOC), and the March 2005 
SSOC collectively notified the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for the decision.  The March 2005 SSOC informed the 
veteran that service connection remained denied because the 
evidence did not show that a condition chronic in nature was 
incurred in or aggravated by active military service.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in April 1999 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

The claims folder contains the veteran's service medical 
records and VA treatment records.  The veteran was provided a 
VA examination in May 2003 with addendum in January 2005.  
The veteran has not provided authorizations for the release 
of private medical records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran contends he is entitled to service connection for 
a skin disability, claimed as a skin fungus.  In general, 
service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a current disability; (2) 
evidence of disease or injury in service; and (3) evidence of 
a nexus between the current disability and the disease or 
injury in service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Evidence of record indicates that the veteran has current 
skin disabilities.  On VA examination in May 2003, the 
examiner indicated the veteran is followed for various 
chronic conditions including seborrheic dermatitis, tinea 
cruris, and onychomycosis.  He also has had multiple actinic 
keratoses that are likely related to chronic cumulative sun 
exposure over the years and are likely to continue to develop 
in the future.  He has had one continuous malignancy, a basal 
cell carcinoma of the left mid-back that was inactive at the 
time.  

A review of VA treatment records for the period from 
approximately 1979 to the present shows that the veteran has 
been treated in the dermatology clinic on a continuous basis 
for various diagnoses, including actinic keratosis, 
seborrheic dermatitis, tinea cruris, tinea pedis, basal cell 
carcinoma, onychomycosis, tinea pedis, and solar elastosis, 
left nose.  He has been treated with multiple medications.  
He became resistant to Griseofulvin and had to discontinue 
Ketoconazole due to increased liver function tests.  

The veteran provided testimony at two hearings and has also 
submitted various statements.  He consistently reported that 
his skin problems started in the Navy in 1945, within a month 
or two after reaching "Mud City" in the Philippines.  He 
described very poor living conditions in the jungle and that 
he broke out with a rash all over.   He indicated he did not 
have access to a doctor at that time and was treated by a 
pharmacist's mate.  He used foot soaks and was coated daily 
with a tincture of salicylic acid.  

A review of service medical records shows that the veteran 
was treated for epidermophytosis of the feet in May 1941.  On 
examination in May 1944 his skin was reported as normal.  On 
examination for separation in January 1946, the veteran's 
skin was also reported as normal.  

The veteran reported that he has had skin problems since he 
served in the Navy and was stationed in the jungle.  He 
indicated that he did have skin problems at the time of his 
discharge examination but that he wanted to go back to the 
States and not to a hospital for evaluation, so the examiner 
indicated that he was in good health.  

In January 2005, the VA Chief of Dermatology reviewed the 
veteran's records and provided an opinion regarding whether 
the veteran's current skin disabilities were related to his 
active military service.  The examiner stated the veteran had 
four dermatologic diagnoses and he addressed them as follows:

(1) Tinea: this is a superficial fungus 
infection that is not caused by service.  
This is a common infection and having a 
fungus infection is normal throughout 
life.

(2) Seborrheic dermatitis: a very common 
inflammation in skin of the upper body.  
Also known as dandruff.  Seborrheic 
dermatitis is not caused or a result of 
time in the service.

(3) Basal cell carcinoma: this is caused 
by exposure to sun, early in life.  This 
patient's sun exposure prior to service 
would be a major factor.  

(4) Actinic Keratosis: same as number 3.  
This is not a result of service.

On review, the Board finds that the requirements to establish 
service connection are not met.  The record clearly shows the 
veteran currently has diagnosed skin disabilities; however, 
the preponderance of the evidence is against a finding that 
the veteran had a chronic skin disability during service or 
that any current disability is etiologically related to his 
active military service.  

The Board acknowledges the veteran's testimony regarding the 
onset of his symptoms during service and continuous problems 
since that time.  However, contemporaneous service medical 
records do not show a chronic skin disability during service.  
The episode of epidermophytosis appears to have been acute 
and transitory and the veteran has testified that the 
condition of his feet during his first period of service was 
not the same as the skin problems he had while in the Navy.  
The veteran submitted various photographs of himself during 
service and showing his living conditions in the jungle.  The 
Board has reviewed the photographs but is unable to identify 
a rash as claimed by the veteran.  The veteran underwent a VA 
examination in June 1944 in connection with an unrelated 
claim and the examination report indicates "none" with 
respect to the skin (location, type, extent of lesions).  The 
veteran has reported treatment by various doctors since 
service, but again, evidence of treatment is not of record 
and is apparently unavailable.  The veteran was hospitalized 
in January 1961, but the VA record of hospitalization does 
not show any clinical diagnoses related to his skin.  The 
record does not confirm treatment for chronic skin disability 
until approximately 1979.  

The Board has reviewed the record in detail.  There are 
extensive VA records showing treatment in the dermatology 
clinic.  Various dermatology records noted the veteran's 
reported history of having tinea for years all over his body 
"from the jungle" and that he has had chronic problems 
since World War II.  Even assuming the veteran received 
treatment for fungal infections during service, the record 
simply does not contain competent medical evidence showing 
that the veteran's currently diagnosed disabilities are 
related to his active military service or events therein.  On 
the contrary, the January 2005 VA dermatology addendum 
suggests that none of the veteran's skin disabilities are 
related to service.  The examiner further indicated that in 
the disabilities caused by sun exposure, the sun exposure 
prior to service would be a major factor.  The Board 
acknowledges the veteran's contentions that his sun exposure 
during service may have caused his various disabilities and 
that his skin disabilities are related to his time in the 
Navy.  The veteran, however, is not competent to render a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board sympathizes with the veteran.  However, as the 
preponderance of the evidence is against the claim for 
service connection, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a skin disability, claimed as a skin 
fungus, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


